Salinger, J.
(dissenting). — Owing, no doubt, to my limitations, the majority opinion on the practice point seems confusing and largely irrelevant, and, though I have given it earnest study, it makes nothing clear to me, except that it would seem to repudiate the rules of this court. It strikes me that the decision would be different if it were not thought that there should be a reversal. Being temperamentally unable to play fast and loose with court rules or decisions— to adhere or depart according to what party has, in my judgment, the “merits” of the case — being indifferent to what is the case of one who does not have it in court, I am constrained to dissent.
Appellant asserts in its abstract that we have all the testimony and that it was made of record by certificate of date September 30, 1912. To this, appellee replied, by amendment, that, on the 26th of December, 1912, both parties being present, “evidence was introduced by both parties and received and heard by the court.” In the same paper, and immediately following this amendment to abstract, there is this denial of appellant’s abstract:
“Appellees deny that appellant’s abstract contains a full record of the trial of the cause below, and deny that a full record of said trial is exhibited in this court by said abstract, or by said abstract taken with appellees’ additional abstract in this: Evidence was introduced by the parties, and heard by the court on-the 26th day of December, A. D. 1912. (Here follow some references which will be noted later.) And such abstract nowhere sets forth the evidence so taken, nor any evidence taken later than the 30th of September, A. D. 1912. “Wherefore, appellees deny that all the material evidence offered, or offered and introduced on the trial below, has been made of record and preserved as by law provided, and deny that the appellant’s abstract, either alone or taken with appellees’ additional abstract, contain all the evidence or all the material evidence offered, or offered and introduced, on the trial of this cause in the court below.”
*677Immediately following is a motion to affirm, which makes part thereof the foregoing additional abstract and denial, and which moves the court to affirm the decree, “for the reason that the evidence offered and introduced on the trial below is not before this court, and because the same has not been preserved as by law provided.”
In a separate paper, the jurisdiction here was objected to in these terms:
“Appellant’s abstract in said cause shows (making the same references to abstract) that evidence in said cause was introduced on the 26th day of December, 1912, and said abstract fails to show or recite that the evidence received on said day was ever preserved or made of record in any manner.”
In Carlton v. Brock, 91 Iowa, at 711, a trial de nova is denied because appellant has failed to meet the following attack upon his abstract. It “does not contain all of the pleadings nor claim to be a full or correct abstract of the claim, or of the evidence or record of the case; that the abstract does not in fact contain all of the evidence; that the evidence has never been preserved or certified by certificate of the judge or otherwise.” In other words, we hold that the denial quoted is sufficient to put the appellant to proof. It is not claimed that the denial here is not specific enough, and the Carlton ease holds the attack by appellee sufficiently specific. This attack presents: (1) that evidence in the cause was taken as late as December 26th; (2) that the abstract shows on its face that no evidence taken later than September 30th was ever preserved as provided by law, or made of record in any manner; and. (3) that therefore we do not have before us a proper record of all of the evidence taken in the cause.
One of the parenthetical references heretofore referred to is found in said denial of abstract, and turns me to page 60 of the abstract. I there find, of date September 30, 1912, a certification made by trial judge and reporter to the effect *678that a transcript certified to contains all the evidence. I find no other certificate in the abstract, nor is any other in any way claimed to exist. This demonstrates, affirmatively, that no evidence taken subsequent to September 30, 1912, was ever competently preserved. If, then, we assume that the denials need proof, we have it proved that, if evidence was taken later than September 30th, it was not preserved. There is no room for further proof, except on the question of whether any testimony was taken later than September 30th. Recurring again to said references, I am turned to page 61 of the abstract, whereon I find in the decree there entered the following recitals:
“Now, at this time, December 26, 1912, it being one of the regular days of the November, 1912, term of court, this cause came on for hearing, the plaintiffs appearing by their counsel . . . and the company appearing by its attorneys . . . and thereupon the plaintiffs and defendant introduced their evidence on the issues joined between the parties, and the court having heard the arguments of counsel, and being fully advised in the premises, finds:”
As I hope presently to demonstrate, under the rules and our cases, the appellee needed no proof. But, assuming that it did, then, if what I have set forth be all, its claim that evidence was taken later than September 30, 1912, and that none was certified, except such as was introduced prior to September 30th, is affirmatively sustained by the record. This being the situation, it would seem that, unless the majority has changed them, the plain provisions of our rules compelled appellant to show by certification, if it could, either that no- testimony was taken after- September 30th, or that any that was taken subsequently was not material, or that, if taken and material, it was duly made of record. I am unable to give the rule any other meaning or effect. There having been a denial by appellee, it is to be taken as true “unless the appellant sustains his abstract by a certification of the record.” And “a denial by the appellant of such *679additional abstract, if not confessed, will be disregarded unless sustained by a certification of the record.” Rule 32. The appellant never obtained any certification. What it did do was to meet this denial by a statement found in a paper entitled Appellants’ Amendment to Abstract, that:
“At the close of the evidence that was offered and introduced in said case on the 7th of September, 1912-, the court made the following order, which was duly entered of record, to wit: ‘Both parties rest. Testimony closed.’ That after the making of the above order no application was made to set same aside, and no additional evidence was offered by either party.”
This amendment on part of the appellant is merely an inferential denial of appellees’ additional abstract, its denial, and its motion. Except for the majority opinion, it'would seem that, if an appellee asserts that evidence was taken on a given day, and that the same was not preserved (and especially if he makes prima-facie proof of these assertions), a printed amendment prepared by the appellant, declaring that the testimony was ordered closed on an earlier day, and no other was ever thereafter taken, is a statement amounting to a denial, and asserts, in effect, that all the testimony taken was preserved because it was all taken prior to a given date, and was certified to properly, and that no evidence was taken on the later date, as the appellee asserts. If such denial by appellant’s print suffices, then the words of the rule that when there is an additional abstract it shall be taken to be true, unless a certification is presented, and that a denial of the additional abstract, if not confessed, will be disregarded unless sustained by such certification, has no longer any meaning or effect. And so of our decisions. And the denial by the appellant was not confessed. For, after it was made, appellee filed a paper insisting that appellant’s so-called amendment to abstract is merely a denial of appellee’s additional abstract; that, if the court is inclined to attach any efficacy to it, appellee denies again and asserts again as it *680did originally. We affirm, in Foley v. Cudahy, 119 Iowa, at 246, that a denial of an amended abstract, when not confessed, will be disregarded when not sustained by a certification. In Kitzman v. Kitzman, 115 Iowa, at 228, 229, the appellant’s abstract set out very briefly the testimony of three witnesses and claimed that that was all the evidence. Later, appellant filed an amendment, setting out, briefly, the testimony of two other witnesses, without stating that the two abstracts together contained all the evidence. Appellee filed an additional abstract “alleging that 18 witnesses testifiecj upon the trial, whose testimony is not shown in the transcript, and that the witnesses whose testimony is set out were not the only witnesses who testified with reference to the issue as between the parties to this appeal.” We held that, under the rules, it thereupon became necessary “for appellant to sustain her abstract by certification of the record.” In Culbertson v. Salinger, November 16, 1909 (not officially reported), the original abstract of the appellant reeitéd that it contained the minutes taken by “B. I. Turner, official shorthand reporter, etc., and that said report was duly certified as required by law. ” In an additional abstract, appellee denied that any certificate of the reporter or trial judge was ever attached to the reporter’s report of the trial in shorthand, and asserted that the abstract did not contain the record. The appellant filed an amendment to abstract, asserting that a certificate found therein, without caption,' was a true copy of that of the judge and the reporter said to be attached to the shorthand notes, and that a certificate of the reporter attached to the transcript in usual form certified that it was a correct copy. Overlooking this additional abstract of appellee obtained him a rehearing. One of the points squarely made in the petition for rehearing is that, upon the denial by appellee, no new printing or amendments on part of the appellant would serve, and that certification alone would meet the situation. We say:
“But this amendment (of appellant) did not overcome *681the denial in appellee’s additional abstract that not any certificate of the reporter or trial judge was ever attached to the reporter’s report of the trial in shorthand, and asserting that the abstract did not contain the record. Rule 32 of this court provides that ‘a denial by appellee shall be taken as true unless the appellant sustains his abstract by a certification of the record.’ And a denial by the appellant of the contents of the appellee’s additional abstract must ‘be disregarded unless sustained by a certification of the record.’ ”
More, a certification of the record was actually applied for and ordered, but the appellant failed because the certification returned was insufficient. Since these denials .of appellee’s were sufficiently specific, then the only thing that appellant could do, to save being denied relief de> iiovo< because all the evidence was not here, was to obtain a certification. All he did was to deny appellee’s amendment by an appellant’s amendment. That is the working of an endless chain. If appellee denied appellant’s amendment, appellant can once more amend. The purpose of the rule is to end the dispute when the appellee challenges, by requiring the appellant to settle the dispute at once by producing the record. In the light of these interpretations and applications of the rule, no laboring with words changes that this stands out: a specific denial is made by appellees; the rule says it is taken to be true unless appellant files a .certification; he has not filed one, yet the denial is not taken to be true.
II. Little, if any, regard has thus far been had for the arguments of the majority. I am unfortunate in being unable to understand how they militate against that which I have said. The opinion asks:
“If the evidence were not made of record, h'ów miglit such a denial be met by a certification of the record?”
The inquiry is irrelevant. If the evidence was not made of record, a denial asserting that it was not made of record, of course, could not be met by a certification of the record; and there should be' no attempt to meet it. If it is true that *682the evidence was not made of record, then we cannot try the appeal de> nova, and one who has failed to make his evidence of record is not helped because it is impossible by certification to overcome a just claim that there is nothing to- certify. Though irrelevant, this makes plain that the opinion went off on a realization that the appellant might find it difficult to meet the denial by appellee competently. It overlooks that it must be just as hard for appellee to prove its denial, and that, though proof is equally difficult for each of the parties, the rules settle who has the burden. The rules put the burden on appellant, for the reason (perhaps there are other reasons) that, if he is unable to- show competently what is all the evidence which the trial judge heard, there is, in contemplation of law, no harm done; because it is always presumed that, if we did have all, we should find that the judgment is right. Disregarding both the letter and spirit of the rule, the majority makes the rule read: A denial by appellee shall be taken to be true unless appellant is unable or finds it difficult to present a certification.
2.
As to the statement, “Appellees do not question that the cause came on for trial September 7, 1912, nor that the evidence contained in the abstract was introduced on that day; nor is the entry denied of the order reciting that ‘both parties rest, testimony closed, ’ ” I am unable to grasp its applicability or to accede to its correctness or materiality, in some parts. Suppose appellees do not question that the cause came on for trial September 7th, nor question that everything con-, tained in the abstract was introduced on that day: the fact that the cause came on for trial then, and that all the evidence found in the abstract was introduced then, certainly does not even tend to disprove that evidence was introduced later than September 7th, and not preserved, and as to the soundness of the statement — it does seem to me that, when. *683appellee asserted that testimony was taken on December 26th, it denied both that the- case was closed on September 7th, or if not that, that it asserted positively that it didn’t stay closed.
3.
When a claim made in an amendment by appellant is that the court below made an order on September 7th, that the testimony is closed and the parties have rested, and there is added the statement that no additional testimony was thereafter taken, a rejoinder by the appellee that testimony was taken in the cause on December 26th is no more a “mere denial” or a frivolous assertion, or contrary to presumptions conclusive or otherwise indulged from the record, than is the assertion which is thus met. Even if the rules did not define who had the burden of proving assertions, this particular assertion made by an appellant is no holier, weightier or less subversive of the conclusiveness of records and of fair appellate practice than is the counter-assertion that the testimony was in fact not closed on September 7th, and that, in fact, testimony was taken on December 26th.
4.
This is said:
“In any event, the naked assertion of counsel that evidence of which no record was made was offered or introduced on the day decree was entered will not overcome the record showing the hearing to have been had some time before, that the testimony had closed, and the certificate of the trial judge and reporter, even though dated prior to the date of the decree, that the transcript of the evidence contained ‘all the evidence offered or introduced in said cause by the respective parties on the trial thereof. ’ ’ ’
I am equally unable to grasp the force of this statement: Suppose there is a record showing that hearing was had on September 7th; that the testimony was then closed. Suppose *684the certificate of the trial judge and reporter, dated September 30th, does say that the transcript of the evidence then certified contains all the evidence offered or introduced. That is but a statement that it contains all the evidence offered or introduced up to then. How does that make it true that “in any event, the naked assertion of counsel that evidence of which no record was made was offered or introduced on the day decree was entered (December 26th) will not overcome the record?”
In this case, the “record” shows nothing. The majority opinion constantly assumes that we have that “record” before us, which is the only record after a conflict in the abstracts. It constantly persists in treating the printing by the- appellant as a record, and the printing by the appellee as an assertion. Of course, if there had been a certification, and it had thus been made to appear that both parties rested on September 7th, that the testimony was then closed, and that no other testimony was thereafter taken, it would overcome the assertion of the appellee that testimony was taken on December 26th, and it would overcome the assertion that additional testimony was not duly made of record, by establishing that there was no additional testimony to- make of record. But that is not the situation. It is the abstract of appellant which declares that, on September 30th, a certificate was made that a transcript (and, therefore, the abstract) exhibited all the evidence taken -when the certificate was made. .It appears only from another abstract Off the appellant that the taking of testimony was closed on September 7th, and that none was thereafter taken. The statement in the abstract of appellee, there being no certification, is not “the naked assertion of counsel that evidence of which no record was made was offered or introduced on the day decree was entered.” It is, on the contrary, a recital which put the burden upon the appellant to show by the record, and not by a repetition of assertion in print, that no evidence was taken on the day decree was entered, or that, if then taken, it was duly made *685of record. The recital in the abstract of appellee will not overcome the “record” of anything. But in the absence of certification, it does overcome, unless our rules are repealed, a recital in the abstract of the appellant that testimony was closed on a given day earlier than December 26th, and that no testimony was thereafter received.
5.
It is said that, because it is not usual to open a case after both parties had rested, therefore, “it is not exacting too ’much, of appellee, when this is claimed, that he set up enough of the subsequent proceedings to overcome the presumption obtaining in favor of the record and certificates ordinarily regarded as conclusive;” that “otherwise the certainty of the recognized method of identifying the evidence must give way to the art of interposing frivolous denials, and the record, no matter how conclusively authenticated, be treated as open to contradiction by the mere denial of counsel, ” and that, therefore, “appellee’s denial, standing alone, was not enough to overcome the record as made, and it is disregarded.” It is deplorable, but I am too dense to grasp the force of this. When the appellant says in his abstract that it contains all the evidence and that same was duly preserved, and the appellee makes a “mere denial” which consists of the positive statement that more evidence was taken than the abstract contains, that it was taken later than the time covered by the abstract, and that it was not preserved; if thereafter the appellant asserts that the testimony was closed earlier than the time at which it^was claimed the additional evidence was taken, and denies that any such was taken, it would seem to me that the mere fact, if it be a fact, that it was not-usual to open cases after the testimony was closed would not in any manner affect the quality or effect of appellee’s denial. I am unable to see why a denial of a statement that the testimony was closed at a stated time *686attacks anything unusually sacred, nor why such denial must not as much be met by a certification as the denial of any other thing asserted by the appellant. In the last analysis, this creates an impossible situation, if our rules are to stand. If a denial be insufficient for want of definiteness, no certification is needed. If the denial be sufficiently specific, then, no matter what it is, nor to what it is addressed, the appellee can never be required to do more than to make the denial. Under the rule, there can never be a case in which, if a denial will serve at all, appellee need add anything to his “denial standing alone.” The rule knows no difference resting on what is denied. It does not say that some denials require certification, but that cmy specific and material one does. There is not a possible situation in which a denial, if effective at all, is less effective because it stands alone. I can conceive of no reason why because the re-opening of a case is thought to be unusual that when an appellee in effect asserts that testimony was taken after the case was closed that he should “set up enough of the subsequent proceedings to overcome the presumption obtaining in favor of the record and certificates ordinarily regarded as conclusive.” I am unable to understand just what either conclusiveness of certificates or presumption in favor of the record do to aid this appellant. The appellee says the testimony was taken on December 26th, and not preserved, and appellant responds that the testimony was .closed on September 7th, and both parties then rested. Unless met by certification, the assertion that the testimony was taken on December 26th sufficiently asserts that there were proceedings subsequent, by means of which additional testimony, not preserved, was taken.
6.
A parenthetical reference in appellee’s denial refers to the decree, and the majority finds that this is an attempt to contradict, or at least modify, that order set out in appellant’s amendment, which order recites that testimony was closed on *687September 7th. Thereupon, it points out that the decree states that, on December 26th, the parties "introduced their evidence. ’ ’ The construction of these words is that they then introduced all their evidence, and that, as the record shows testimony was taken earlier than that, and certified to on September 30th, the decree erred in this recital, and "must have referred to the transcript of the evidence filed November 12] 1912, presumably for the use of the judge in reaching a decision,” and that "this conclusion harmonizes the record by giving effect to all of its recitals,” wherefore "we so construe the decree.” The decree and the record can be harmonized otherwise. The statement in decree that, on a stated day, the parties submitted "their evidence” is not necessarily in conflict with a certificate made earlier that a transcript then signed and certified contains all the evidence taken. This recital can be harmonized as well, and perhaps more naturally, by construing it to mean that evidence of theirs, rather than all their evidence, was later put in. Be that as it may, appellant makes no claim that the decree errs, and no attempt was made to correct it, which would be the usual method for rectifying any mistaken recital thereof. For this unsought reformation by this court, the majority argues that such entries are usually prepared by counsel and presented for signature; that, therefore, such recitals are always to be read in the light of what has occurred in the case, and in the light of the entire record; that such rest, perhaps, on a custom which may have had its source when all judgments were entered as of the first day of the term; wherefore decrees are prepared as though everything connected with the hearing transpired on the day the decree was entered.
It has not been my view that formal decrees duly entered and appealed from may be thus reformed in the appellate court, and I find this to be First Nat. Bank v. Eichmeier, 153 Iowa, at 157. Of two defendants, K. E. and A. E., the latter did not answer. Nevertheless, the judgment recites that he appeared at the hearing "both by counsel and in person.” *688Notice of appeal was directed to both defendants, and the attorney for K. B. signed an admission of service as attorney for both defendants. In this court, there was ‘ ‘ a mere denial, unsupported by affidavit or otherwise, that the counsel acknowledging service was attorney for A. E.” But we held, that, though A. E. had in fact never appeared, the recital in the judgment that he had appeared “must be regarded as conclusive to the contrary, and the service regarded as sufficient,” which is more of an attack than where, as here, no attack is made on the recitals. .One wonders why the Eichmeier case was not disposed of on present lines by pointing out that it was quite customary to recite appearances of those who did not appear, and that, where the fact of appearance was challenged and it was ascertained that there had in fact been no appearance, such recital should be disregarded.
7.
Conceding, in one place, that the denial “which asserts ip substance that material evidence was offered or introduced December 26, 1912,” was not fully met, the opinion adds:
“There is room for suspicion that this assertion was inspired by the language of the decree, rather than any real diminution of the record;” that if this is so-, “it is a perversion of the rules, the design of which is to aid, not obstruct, the presentation of the true record to this court.”
This brings me to another point. If an assertion necessitates a certification, though the assertion be wholly unsupported, then the necessity for certification cannot be affected because a decree which is referred to in proof of the assertion may be held not to prove what is claimed. Whenever an assertion necessitates certain action, though there be no proof for the assertion, it is usually immaterial that it is not well proved. The majority, which concedes that, ‘ ‘ Of course, a case might be opened even after both parties had rested,” but asserts that such opening is not to be lightly admitted because- unusual, should be able to see that it is at least as *689usual as is the signing of decrees as matter of course, and making false recitals of appearances therein because of a custom to have the entry prepared by counsel and submitted for signature.
8.
Other portions of the opinion so confuse me, and seem so much to indicate conclusions which are utterly unnatural from the premise stated, so turn statements favorable to appellee into claims that argue against appellee, that I do not venture to deal with them at all, except by absolute quotation. This is said:
“The certification, if required, must necessarily be sufficiently specific, and no more so than to cover the denial. The latter did not relate to proceedings prior to December 26, 1912, and, therefore, an amendment to the abstract, setting out the record prior to that day, was not sustaining the abstract in the particulars denied by appellees. The mere fact that an inference from the record prior to that day might contradict or tend to contradict such denial, would not render its certification necessary to obviate taking the denial as true. Otherwise, the advantage of specific denials and certifications specifically covering them would be lost. The only object of certification is to settle the specific dispute raised by a denial; and when this is accomplished by the undisputed record, there is no occasion for certification. The amendment to the appellant’s abstract, then, was not a denial of appellees’ additional abstract, save as it asserted that ‘no additional evidence was offered by either party. ’ Let us ascertain from the record, then, whether all the evidence offered or introduced is contained in the record before us; for, of course, it must have been extended in the transcript certified by the trial judge and official reporter, and made a part of the record.”
In another place it is said that the conclusion here that, *690in saying “their evidence” was introduced on December 26th, the court “must have referred to the transcript of the evidence filed November 12, 1912, presumably for the use of the judge in reaching a decision,” harmonizes the record; and there is added this:
“But this does not fully meet the denial, which asserts, in substance, that material evidence was offered or introduced December 26, 1912, which they deny was made of record or preserved as by law provided, or included in the abstract. ’ ’
Then comes the'remark that there is room for suspicion that this assertion was inspired by the language in the recitals of the decree.
My density must be pardoned, but it does seem to me that every word of this does not have the slightest meaning on the question whether, if appellant asserts hé has all the evidence,' and appellee denies this, and says that evidence was taken later which is not in the abstract, and there is no certification, whether the denial of the appellee prevails or does not prevail. In fact, some of the language, used apparently to sustain the opposing conclusion, if it has any relevancy at all, indicates that the appellee’s denial was not sufficiently met.
If no reference be had to the attempts at avoidance and explanation which the opinion makes, it seems patent that this appeal should be dismissed. All I can get out of studying these attempts, beyond being bewildered, is a reinforced conviction that the appeal should be dismissed.